Case: 16-20495      Document: 00514070847         Page: 1    Date Filed: 07/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit
                                    No. 16-20495                                     FILED
                                  Summary Calendar                               July 13, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JERMAINE CLARK STEPHENS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:14-CR-576-2


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Jermaine Clark Stephens pleaded guilty to interference with commerce
by robbery and was sentenced to serve 168 months in prison and a three-year
term of supervised release. He argues that trial counsel rendered ineffective
assistance by not challenging the inclusion of certain convictions in his
criminal history score. Because he did not raise this issue in the district court,
the record is not sufficiently developed to permit a fair evaluation of the claim,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20495    Document: 00514070847     Page: 2   Date Filed: 07/13/2017


                                 No. 16-20495

and we decline to consider it without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      Additionally, Stephens argues that the district court’s guidelines
calculations were plainly erroneous.          The Government argues that
consideration of this claim is precluded by the appeal waiver in the plea
agreement. To determine whether an appeal of a sentence is barred by a
waiver provision in a plea agreement, we analyze whether the waiver was
knowing and voluntary and whether the waiver applies to the appeal, based
on the plain language of the agreement. United States v. Bond, 414 F.3d 542,
544 (5th Cir. 2005). The record shows that the waiver was knowing and
voluntary, and the waiver covers Stephens’s sentencing claim. Accordingly,
consideration of this claim is barred by the appeal waiver. See id.
      AFFIRMED.




                                       2